Citation Nr: 0216731	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cervical stenosis, 
degenerative joint disease.

2.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for prostate cancer 
with prostectomy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that denied service connection for the 
disabilities at issue.  


FINDINGS OF FACT

1.  Cervical stenosis was first present many years after 
service, and there is no clinical evidence to link it to 
service.

2.  Degenerative joint disease of the thoracic spine was 
initially documented many years after service, and there is 
no competent medical evidence that relates it to service.

3.  Hypertension was not demonstrated during service or for 
more than fifty years following the veteran's discharge from 
service, and has not demonstrated to be related to service.

4.  The veteran was found to have prostate cancer in 1994, 
and this has not been shown to be related to service.



CONCLUSIONS OF LAW

1.  Cervical stenosis, degenerative joint disease, was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

2.  Degenerative joint disease of the thoracic spine was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

4.  Prostate cancer with prostectomy was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case 
apprised the veteran of the law applicable in adjudicating 
the appeal.  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  By letter 
dated in August 2001, the veteran was notified of what 
evidence was necessary to establish entitlement to service 
connection, and VA development activity.  In addition, the 
statement of the case issued in April 2002 set out the 
provisions of the VCAA.  Thus, the veteran has been apprised 
of that evidence that he needs to submit and the development 
the VA would undertake.  As such, the Board finds that the 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim, as well as the 
actions expected of him and those the VA would provide, have 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's available service medical 
records as well as post-service VA and private medical 
treatment records.  The veteran has not indicated that there 
is any additional evidence that could be obtained.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

Most of the service medical records are unavailable, 
presumably having been destroyed in a fire in a records 
center.  The separation examination has been associated with 
the claims folder and shows that it was conducted in April 
1946.  No significant wounds, diseases or injuries were 
reported.  The genitourinary and cardiovascular systems were 
normal, and there were no musculoskeletal defects.  Blood 
pressure was 134/70.  

Records from the Office of the Surgeon General (SSGO), 
Department of the Army, disclose that the veteran was 
admitted to a hospital in May 1945.  It was noted that he 
received a lacerated wound, with no nerve or artery 
involvement.  It was indicated that the wounds were in the 
abdomen, abdominal wall, pelvis and back.  The record 
reflects that the veteran was hospitalized for eighteen days.  

The discharge certificate discloses that the veteran received 
wounds from enemy action.  Additional records reveal that he 
was awarded the Purple Heart Medal and the Combat Infantryman 
Badge.  

By letter dated in November 1999, the RO advised the veteran 
that it was unable to obtain his service medical records 
since they may have been damaged or destroyed in a fire in 
1973.  He was asked to provide information concerning any 
treatment he received during service.  In addition, he was 
informed that he could submit statements from service medical 
personnel, buddy statements, employment physical 
examinations, medical evidence of treatment following 
service, letters he wrote during service that described his 
injuries, and insurance examinations.  

In a statement dated in December 1999, a private physician 
wrote that he was treating the veteran.  He noted that a 
diagnosis not necessarily associated with service was 
prostate cancer with prostectomy. 

The veteran was afforded an examination by the VA in March 
2000.  He noted that he had multiple scars, including over 
his back.  It was reported that he had prostate cancer in 
1994, and that it was treated with a prostectomy.  An 
examination revealed a scar on the mid-back area.  It was 
indicated that the scar was the result of injury, and was 
non-tender, soft, with no adherence, underlying tissue loss 
and no limitation of function from the scar.  The diagnoses 
included prostate cancer with prostectomy; cervical stenosis, 
degenerative joint disease, with a cervical spine X-ray study 
being abnormal; thoracic degenerative joint disease; and 
hypertension.

In October 2000, a private physician reported that the 
veteran had limited range of motion of the spine due to 
degenerative arthritis, compression fractures and 
osteoporosis.

In August 2001, the veteran indicated that he had no 
additional medical evidence.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and arthritis, carcinoma or cardiovascular disease becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

As noted above, the veteran's complete service medical 
records are not available.  In cases such as these, the VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim was undertaken with this duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO sought to procure any service medical records 
that might be available, and these efforts produced one SGO 
report.  Accordingly, another attempt to procure the service 
medical records is not necessary.  

Initially, the Board acknowledges that the SGO report 
confirms that the veteran was hospitalized in May 1945 for 
shell fragment wounds to the abdomen, abdominal wall, pelvis 
and back.  It is significant to observe that there was no 
artery or nerve involvement.  Moreover, at the time of the 
separation examination in April 1946, no musculoskeletal 
defects were found, and the genitourinary and cardiovascular 
systems were normal.  The fact remains that there is no 
clinical evidence of treatment for any disability for which 
the veteran currently seeks service connection for many years 
after service.  The Board readily concedes that the veteran 
had prostate cancer in 1994, and that current diagnoses 
include cervical stenosis, degenerative joint disease of the 
thoracic spine and hypertension.  However, the provisions of 
38 U.S.C.A. § 1154 do not obviate the requirement that a 
veteran must submit medical evidence of a causal relationship 
between his current condition and service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming 
combat status, the veteran must provide satisfactory evidence 
of a relationship between his service and his current 
condition.  He has not done so.  Wade v. West 11 Vet. App. 
302, 305 (1998).  The Board concludes that the medical 
evidence of record is of greater probative value than his 
statements regarding the onset of his disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
cervical stenosis, degenerative joint disease, degenerative 
joint disease of the thoracic spine, hypertension and for 
prostate cancer with prostectomy.


ORDER

Service connection for cervical stenosis, degenerative joint 
disease is denied.

Service connection for degenerative joint disease of the 
thoracic spine is denied.

Service connection for hypertension is denied.

Service connection for prostate cancer with prostectomy is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

